Citation Nr: 1236925	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO in Cleveland, Ohio denied service connection for bilateral hearing loss.  In May 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Portland, Oregon, which has certified the appeal to the Board.

In June 2012, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The Veteran's representative also submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In August 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  In September 2012, this matter was returned to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA) associated with the appellant's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and competent opinion evidence attributes his current bilateral hearing loss to in-service noise exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate the claim have been accomplished. 

As regards other due process considerations, the Board notes that the claim was remanded in August 2012 for additional evidentiary development.  A review of the Board's remand reveals that the RO was instructed to request outstanding private medical records from the Veteran and to schedule the Veteran for an additional VA examination by an ENT physician or audiologist, then to readjudicate the claim following completion of its development and, if denied, issue an appropriate SSOC.  See 38 C.F.R. § 19.31(c) (2011).  Although additional evidence was associated with the claims file through the Virtual VA electronic claims folder following the Board's August 2012 remand, no new VA examination report has been associated with the claims file and no readjudication of the claim was ever completed.  Nevertheless, given that it is granting the full benefit sought on appeal, the Board finds no prejudice in its proceeding with a decision on this issue at this time.

II. Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for bilateral hearing loss.  The Veteran has stated that he was exposed to significant noise while working on a ship's boiler room and manning a large artillery gun during his service in the Korean War, and that this is the cause of his current and long-standing hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the present case, the Veteran's service treatment records (STRs) do not reflect audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  The Veteran's September 1948 entrance examination report reflects that findings on whisper testing were "normal."  The Veteran's August 1952 separation examination report also indicates normal whisper test findings; however, the Veteran during June 2012 Board hearing that no actual whisper test was conducted during his 1952 separation examination.  Rather, a woman at a window asked him if he had any hearing problems, and although he was unable to hear her the first time and had to ask her to repeat the question, the Veteran answered "no," and no further medical evaluation was performed.  While still relevant to the current appeal, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

After submitting his November 2008 claim for service connection for hearing loss, the Veteran was evaluated by an audiologist at PHN Outpatient Rehabilitation in Newberg, Oregon in March 2009.  Testing performed at the examination showed that the Veteran has bilateral hearing loss that meets the criteria for a hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, testing revealed pure tone thresholds at 40 decibels or greater in all relevant frequencies in both the right and left ears.  Speech recognition testing revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  Therefore, inasmuch as the Veteran has demonstrated that he has a current bilateral hearing loss disability, the relevant inquiry is whether such hearing loss may be etiologically linked to some event, injury, or disease incurred in or aggravated by service.

First, addressing the matter of in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence acoustic trauma.  However, the Veteran has competentl7 and credibly described the noise exposure he experienced during his service.  The Veteran's military records indicate that he served aboard the USS Agerholm during the Korean War, and the Veteran's DD Form 214 indicates that he has received a Korean Service Medal.  In numerous statements submitted by the Veteran, he has described his duties aboard the Agerholm as working in the boiler room and manning a 5-inch gun during bombing missions in Wonsan Harbor.  He has reported that he was not provided with any kind of hearing protection while in the service.  The Veteran also provided a diagram showing the close proximity of his working area to large blowers and the ship boilers.  He described his work there in a June 2012 statement, stating that "[t]hese blowers ran with a very high pitched whine.  I sat about 8 or 10 feet from these blowers, again no ear protection.  These blowers had doors but the doors were always left open because that pulled a lot of hot air out of the fireroom."  The Veteran described manning the gun mount during combat attacks during his June 2012 Board hearing.  He stated that "we'd go in Wonsan Harbor and fire continuously for 24 hours and every morning at 9 o'clock which was our time we'd go out to an ammunition ship, reload ammunition, come back in and shoot for another 20." 

The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Moreover, a combat Veteran's assertions regarding an injury during combat shall be accepted if consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As the Veteran's service records indicate that he likely experienced such naval combat while serving on the USS Agerholm, as he described, the Board accepts the Veteran's assertions of significant in-service noise exposure as credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Turning to the issue of whether the Veteran's current hearing loss is related to in-service noise exposure, the Board notes that the record contains conflicting opinions regarding the etiology of the Veteran's current hearing loss.  In the Veteran's March 2009 VA examination, the examiner noted that the Veteran had worked in construction, as a millwright, and as a mechanic for 25-30 years without hearing protection.  The examiner also stated that the Veteran reported that his hearing problems began around 35-40 years ago.  Based on the date of onset of hearing loss and a history of noise exposure post-military service, the examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of acoustic trauma during service.

However, the Veteran has indicated in several written statements and in his June 2012 Board hearing that the history indicated by the examiner was not accurate and that the examiner had misunderstood the Veteran's description of his hearing loss history and his post-service noise exposure.  The Veteran averred that, after his discharge from service he was never exposed to extreme noise.  The Veteran explained that for many years he worked as a millwright, fixing machines only when they were powered off.  He has also worked as a mechanic and a carpenter, but the only noise he was exposed to was from hammering or sawing, which did not even come close to the extreme noise volume that he experienced on board the USS Agerholm.

The Veteran has also stated that he had difficulty hearing even before his discharge from service, and that he continued to have difficulty hearing since that time.  While working as a millwright, because of his hearing problems he purchased and wore his own ear protection, because the mill didn't provide them.  This was corroborated by the Veteran's daughter during his June 2012 hearing, who reported seeing him wearing hearing protection at work while she was a child.

The longstanding continuity of the Veteran's symptoms have also been corroborated by statements from two of his children.  One of the Veteran's daughters submitted a written statement in May 2012 stating that he had been hard of hearing for as long as she could remember, and that he had always needed people to speak loudly to him to be understood.  Another of the Veteran's daughters testified at the Board hearing that the Veteran had trouble hearing for all of her life, and stated that "we always could joke and make fun of dad while he was in the room ... [b]ecause he couldn't hear us."

The Veteran has also submitted a June 2012 statement from a medical professional at the Doctors Clinic in Salem, Oregon.  The author of the statement indicated awareness of the Veteran's history of service in the Navy and exposure to noise from Navy guns and working in the boiler room.  The individual also discussed the Veteran's post-service noise exposure, which involved working as a millwright and in light construction, but with the use of hearing protection.  The examiner opined that "[i]n my opinion the majority of his extreme noise exposure had been during his military life."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board has determined that the March 2009 VA opinion is inadequate to resolve the claim, as it appears to have been based on an inaccurate factual premise-namely, that the Veteran had normal hearing at the time of discharge and that he was exposed to significant noise after service.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that medical opinions have no probative value when they are based on an inaccurate factual predicate).  

As regards the June 2012 private statement, the author considered the Veteran's contentions regarding in-service noise exposure and the lack of extreme noise exposure, plus use of hearing protection, post-service, and reflects the opinion that the Veteran's in-service noise exposure accounts for the majority of his noise exposure.  Although not explicitly stated, this medical professional implies that the Veteran's in-service noise exposure is likely responsible for his current hearing loss.

In sum, the record contains one opinion that tends to link the Veteran's current bilateral hearing loss disability to in-service noise exposure, and a negative opinion that appears to have is based on a misunderstanding of the Veteran's history and assertions, and, therefore lacks probative value.  Furthermore, the Veteran has provided competent and credible evidence, both through his own statements and through his daughters, that he has had a continuity of symptomatology since the time of his discharge from active duty service, and these assertions are consistent with the more probative medical opinion of record.  See Charles v. Principi, 16 Vet. App. 370 (2002).  It is the Board's finding that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current bilateral hearing loss disability is causally related to in-service noise exposure.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (201a); see also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Therefore, given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


